Barclay, J.
This suit involves a controversy between various members of the family of Mr. Bobb, interested in a piece of St. Louis realty in various ways, as life-tenants, remaindermen and assignees of such interests. The object of this particular case is to determine how certain special taxes for'in provements on the property shall be apportioned and charged among the respective parties interested in said land. There are other questions in the case; but that just mentioned is the only one which, even remotely, appears to be of such nature as would give this court jurisdiction. The amount involved in the contention is far below $2,500.
This court has already held that actions to enforce special tax bills against real estate do not involve the title, within the meaning of the constitution referring to the jurisdiction of this court. Corrigan v. Morris *53(1888), 97 Mo. 174. For stronger reason, a controversy, concerning merely the proper apportionment of the charge established by such a tax bill, cannot be correctly regarded as involving title.
No satisfactory ground has been assigned on which this court can properly entertain this case.
It is, therefore, transferred to the St. Louis court of appeals for further proceedings.
All the judges, of this division concur.